Exhibit 10.2

      (DLA PHILLIPS FOX LOGO) [c09118c0911801.gif]   Unilife Corporation Option
Agreement

Option Agreement

Unilife Corporation
The option holder identified in item 1 of Annexure A

 

 



--------------------------------------------------------------------------------



 



      (DLA PHILLIPS FOX LOGO) [c09118c0911801.gif]   Unilife Corporation Option
Agreement

Table of contents

         
Parties
    1  
1 Grant of Options
    1  
2 Tranches
    1  
3 Exercise Period
    1  
4 Exercise Price
    1  
5 Notice of Exercise
    2  
6 Allotment of Unilife Corporation Shares
    2  
7 Quotation of Options and Shares
    2  
8 Shareholder approval
    3  
9 Shares rank equally
    3  
10 No participation in new issues
    3  
11 Reorganisation of capital
    3  
12 Options not transferable
    4  
13 Change of Control
    4  
14 Option register
    4  
15 Governing Law
    4  
16 Notices
    5  
17 Definitions
    5  
Annexure A — Details of Option Holder
    9  
Annexure B — Notice of Exercise
    10  

 

 



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Parties
Unilife Corporation a company incorporated in Delaware United States of 633
Lowther Road, Lewisberry, Pennsylvania 17339, United States (Unilife
Corporation)
The option holder identified in item 1 of Annexure A (Option Holder)

1   Grant of Options

1.1   Unilife Corporation grants the Option Holder the Options set out in item 2
of Annexure A to subscribe for Unilife Corporation Shares to be allocated on the
terms and conditions set out in this Agreement.

1.2   Each Option entitles the Option Holder to acquire one Unilife Corporation
Share.   2   Tranches   2.1   The Options are granted in two tranches as set out
in item 3 of Annexure A.   3   Exercise Period

3.1   Subject to clause 13, each Option is exercisable at any time from the date
which is six months after their date of grant until the third anniversary of the
date of grant and if the Option is not exercised on or prior to the expiry of
the Option Period, the Option will automatically lapse.

4   Exercise Price   4.1   The exercise price for each Option is as follows:

  4.1.1   Tranche 1: A$7.50; and     4.1.2   Tranche 2: A$12.00,

payable immediately on exercise by bank cheque or wire transfer to an account of
Unilife Corporation.

 

1



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement

5   Notice of Exercise

5.1   The Options may be exercised by giving notice in writing to the Unilife
Corporation, in the form set out in Annexure B of this Agreement, at any time
during the Option Period stating the number of Options being exercised. Options
may only be exercised in multiples of 1,000 unless all of the then unexercised
Options are being exercised under the relevant Notice of Exercise.

6   Allotment of Unilife Corporation Shares

6.1   Subject to clause 6.3, on receipt by Unilife Corporation of a valid Notice
of Exercise in accordance with clause 5 and payment of the Exercise Price in
accordance with clause 4, Unilife Corporation must, within ten Business Days,
issue and allot to the Option Holder the number of Unilife Corporation Shares or
CDIs set out in the Exercise Notice and despatch the relevant share certificate,
holding statement or other appropriate acknowledgment as soon as reasonably
practicable thereafter.

6.2   Whilst Unilife Corporation remains listed on ASX, the Option Holder will
be entitled to elect whether to receive Unilife Corporation Shares in the form
of common stock of Unilife Corporation or as CDIs. If the Option Holder elects
to receive their Unilife Corporation Shares in the form of CDIs, they will
receive six CDIs for every Unilife Corporation Share to which they would be
entitled on exercise of the Options.

6.3   If at any time the Board determines that the delivery of Unilife
Corporation Shares under this Agreement is or may be unlawful under Applicable
Law, the Option Holder’s right to exercise the Option or receive the Unilife
Corporation Shares or CDIs pursuant to the Option shall be suspended until the
Board determines that such delivery is lawful.

6.4   Unilife Corporation may require that the Option Holder, as a condition to
exercise of the Option, and as a condition to the delivery of any share
certificate (if relevant), make such written representations (including
representations to the effect that the Option Holder will not dispose of the
Unilife Corporation Shares so acquired in violation of Applicable Law) and
furnish such information as may, in the opinion of counsel for Unilife
Corporation, be appropriate to permit Unilife Corporation to issue the Unilife
Corporation Shares or CDIs in compliance with Applicable Law.

7   Quotation of Options and Shares   7.1   The Options will not be listed for
quotation on ASX, NASDAQ or any other exchange.   7.2   As soon as reasonably
practicable following the exercise of an Option:

  7.2.1   to the extent that the Option Holder elects to receive their Unilife
Corporation Shares in the form of CDIs, Unilife Corporation shall apply for the
CDIs to be admitted for quotation on the Official List of ASX (so long as CDIs
are quoted on the Official List of the ASX at that time); or     7.2.2   to the
extent that the Option Holder elects to receive their Unilife Corporation Shares
in the form of common stock, Unilife Corporation shall apply for the Unilife
Corporation Shares to be admitted for quotation on NASDAQ (so long as the
Unilife Corporation Shares are quoted on NASDAQ at that time).

 

2



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement



8   Shareholder approval

8.1   If, for any reason, an issue of Unilife Corporation Shares to the Option
Holder in accordance with this Agreement would require approval of Shareholders,
Unilife Corporation must convene the necessary meeting as soon as reasonably
practicable and at its own cost.   9   Shares rank equally

9.1   Unilife Corporation Shares (or CDIs as relevant) issued on the exercise of
Options will rank equally in all respects with the other Unilife Corporation
Shares (or CDIs as relevant) on issue at the date of allotment and will be
subject to the provisions of Unilife Corporation’s certificate of incorporation
and by-laws.   10   No participation in new issues

10.1   An Option does not confer a right to participate in new issues of
securities of Unilife Corporation, unless the Option Holder has first exercised
the Option and such exercise took place on or before the record date for
determining entitlements to the issue.

10.2   Option Holders have the right to exercise their Options prior to the date
for determining entitlements to participate in any issues made during the
currency of the Options, and will be granted a period of at least nine business
days before the relevant record date to exercise the Options.

10.3   In the event that a pro rata issue of Unilife Corporation shares is made
to the holders of securities in Unilife Corporation, the exercise price of the
Options shall be reduced in accordance with ASX Listing Rule 6.22 (as amended
from time to time) (so long as CDIs are quoted on ASX at that time).   11  
Reorganisation of capital

11.1   In the event of any reorganisation (including consolidation (reverse
split), sub-division (stock split), split-up, spin-off or similar transaction,
recapitalisation, reduction or return, merger or share exchange) of the issued
capital of Unilife Corporation, the rights of the Option Holder including the
number of Options or the Exercise Price or both shall be reorganised (as
appropriate):

  11.1.1   while CDIs are quoted on the Official List of ASX, to the extent
necessary to comply with the Listing Rules applying to a reorganisation of
capital at the time of the reorganisation; or     11.1.2   if CDIs are no longer
quoted on the Official List of ASX, as otherwise determined by the Board to be
appropriate to reflect the reorganisation.

 

3



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement



12   Options not transferable

12.1   The Options are not transferable without the prior written consent of the
Board of Directors of Unilife Corporation.   13   Change of Control

13.1   Each outstanding Option shall lapse upon the effective time of a Change
of Control Event unless the transaction the subject of the Change of Control
Event provides for the continuation or assumption of outstanding Options by the
surviving or successor entity or a parent company of that entity, or for the
substitution of equivalent awards, as determined in the sole discretion of the
Board of the surviving or successor entity or a parent of that entity. This is
subject to the proviso that holders of Options that lapse under this clause 13.1
are permitted to exercise all of their Options immediately before the Change of
Control Event.

13.2   In the event of a Change of Control Event, the Board will notify the
Option Holder of the forthcoming Change of Control Event and provide the Option
Holder with a reasonable period in which it may exercise its Options prior to
them lapsing under clause 13.1.   14   Option register

14.1   Unless otherwise determined by the Board of Directors of Unilife
Corporation (or a committee of the Board), Unilife Corporation’s share registry
will maintain a register of the Options.   15   Governing Law

15.1   The Options and this Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of laws principles.

15.2   Any suit with respect to an Option will be brought in the federal or
state courts in the State of Delaware, and the Option Holder, by accepting the
Options, irrevocably and unconditionally agrees and submits to the personal
jurisdiction and venue thereof.

 

4



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement



16   Notices

16.1   Notices may be given by Unilife Corporation to the Option Holder in
writing and to the address set out above or such new address as is notified from
time to time by the Option Holder to Unilife Corporation.   17   Definitions  
17.1   In this Agreement, unless the context otherwise requires:

A$ means Australian currency.
Applicable Law means any one or more or all, as the context requires, of:

  (a)   the Corporations Act and any regulations to it;     (b)   the ASX
Listing Rules;     (c)   the certificate of incorporation and by-laws of the
Unilife Corporation;

  (d)   the United States Securities Act of 1933, as amended (including the
rules thereunder), Exchange Act and any other applicable United States federal
or state law, including without limitation the Delaware General Corporation Law;
    (e)   the NASDAQ Rules; and

  (f)   any practice note, policy statement, class order, declaration,
guideline, policy or procedure pursuant to the provisions of which any of the
SEC, ASIC or ASX is authorised or entitled to regulate, implement or enforce,
either directly or indirectly, the provisions of any of the foregoing statutes,
regulations or rules or any conduct of any duly authorised person, pursuant to
any of the abovementioned statutes, regulations or rules.

ASIC means the Australian Securities and Investments Commission.
ASX means ASX Limited (ACN 008 624 691) and any successor body corporate or the
financial market it operates (as the context requires).
ASX Listing Rules means the Listing Rules published by ASX from time to time.
Board means all or some of the directors of Unilife Corporation acting as a
board from time to time.
Business Day means any day, other than a Saturday, Sunday or public holiday in
New York, United States of America.
CDI means a CHESS Depositary Interest over one-sixth of a share of Unilife
Corporation common stock.

 

5



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Change of Control Event means the occurrence of any of the following events:

  (a)   a Change of Ownership of Unilife Corporation;     (b)   a Change of
Effective Control of Unilife Corporation; or     (c)   a Change of Ownership of
Assets of Unilife Corporation.

For the purposes of a Change of Control Event, fair market value is determined
by the Board. A Change of Control Event excludes a public offering of the
Shares.
Change of Effective Control of Unilife Corporation means the date on which a
majority of members of Unilife Corporation’s full board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of Unilife Corporation’s full board of
directors before the date of the appointment or election.
Change of Ownership of Assets of Unilife Corporation means the date on which any
one person acquires, or Persons Acting as a Group acquire (or has or have
acquired during the 12 month period ending on the date of the most recent
acquisition by such Person or Persons), assets from Unilife Corporation that
have a total gross fair market value more than 50% of the total gross fair
market value of all of the assets of Unilife Corporation immediately before such
acquisitions. For this purpose, gross fair market value means the value of the
assets of Unilife Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Change of Ownership of Unilife Corporation means the date on which any one
Person acquires, or Persons Acting as a Group acquire, ownership of Shares that,
together with the Shares held by such Person or Persons Acting as Group,
constitutes more than 50% of the total fair market value or total voting power
of the Shares of Unilife Corporation. However, if any one Person is, or Persons
Acting as a Group are, considered to own more than 50% of the total fair market
value or total voting power of the Shares of Unilife Corporation, the
acquisition of additional Shares by the same Person or Persons Acting as a Group
is not considered to cause a Change of Ownership of Unilife Corporation or to
cause a Change of Effective Control of Unilife Corporation. An increase in the
percentage of Shares owned by any one Person, or Persons Acting as a Group, as a
result of a transaction in which Unilife Corporation acquires its Shares in
exchange for property will be treated as an acquisition of Shares.
Corporations Act means the Corporations Act 2001 (Cth).
Exchange Act means the United States Securities Exchange Act of 1934, as
amended, including the rules promulgated thereunder.
Exercise Price means the exercise price payable to acquire one Share pursuant to
the exercise of each Option.
NASDAQ Rules means the Nasdaq Listing Rules as published by The Nasdaq Stock
Market from time to time.
Notice of Exercise means the notice provided to Unilife Corporation by the
Option Holder in respect of the exercise of the Options in the form set out in
Annexure B to this Agreement.

 

6



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Option Period means the date from which the Options become exercisable until the
date on which the Options lapse.
Options means the options granted to the Option Holder under this Agreement.
Person means any individual, entity or group within the meaning of section
13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit plans
sponsored or maintained by the Company and by entities controlled by the Company
or an underwriter of the Shares of the Company in a registered public offering.
Persons Acting as a Group means persons who are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of shares, or
similar business transaction with the corporation. If a Person owns shares in
both corporations that enter into a merger, consolidation, purchase or
acquisition of shares, or similar transaction, such shareholder is considered to
be a Person Acting as a Group with other shareholders only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. Persons
will not be considered to be Persons Acting as a Group solely because they
purchase assets of the same corporation at the same time or purchase or own
shares of the same corporation at the same time, or as a result of the same
public offering.
Unilife Corporation Shares means shares of fully paid common stock in the
capital of Unilife Corporation.
SEC means the United States Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Date:            
THESE OPTIONS AND THE SECURITIES TO BE ISSUED UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (US
SECURITIES ACT) AND THE OPTIONS MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S.
PERSON, AS SUCH TERM IS DEFINED IN REGULATION S OF THE US SECURITIES ACT, UNLESS
A REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS FILED AND MADE EFFECTIVE,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE UNILIFE CORPORATION TO THE EFFECT
THAT REGISTRATION UNDER THE US SECURITIES ACT IS NOT REQUIRED. NEITHER THE
OPTIONS NOR THE SECURITIES TO BE ISSUED UPON THEIR EXERCISE MAY BE TRANSFERRED,
SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT TO THE OPTIONS OR THE SECURITIES TO BE ISSUED UPON THEIR
EXERCISE, OR (II) AN EXEMPTION FROM REGISTRATION UNDER THE US SECURITIES ACT AND
AN OPINION OF COUNSEL SATISFACTORY TO THE UNILIFE CORPORATION TO THE EFFECT THAT
REGISTRATION UNDER THE US SECURITIES ACT IS NOT REQUIRED. NO HEDGING
TRANSACTIONS INVOLVING THE PLACEMENT OPTIONS OR THE UNDERLYING SHARES MAY BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE US SECURITIES ACT.
Executed by Unilife Corporation acting by:

             
BY:
                     
 
  TITLE:        
 
     
 
   

 

8



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Annexure A
DETAILS OF OPTION HOLDER

     
Item 1:
  [insert full name and address of Option Holder]
 
   
Item 2:
  [insert number of Options to be granted to the Option Holder] Options
 
   
Item 3
  Tranche 1: [insert number of Options] Options
 
   
 
  Tranche 2: [insert number of Options] Options

 

9



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Annexure B
NOTICE OF EXERCISE OF OPTIONS
2010
The Company Secretary
Unilife Corporation
633 Lowther Road
Lewisberry, Pennsylvania 17339
UNITED STATES OF AMERICA

 
Dear Sir/Madam

Notice of Exercise of Options

I,                                          of                     
                                         give notice of the exercise
  Name                                        Address
of ______________________ options for the purchase of Unilife Corporation
shares, as identified by option
insert number of options
certificate #                     and pursuant to the terms and conditions of
the applicable Unilife Corporation option agreement,
insert number
with a total exercise price of
A$                                                                       .
insert amount payable on exercise of options
I represent and warrant to Unilife Corporation that I will not dispose of or
engage in hedging transactions involving the Unilife Corporation shares (whether
in the form of common stock or CDIs, as applicable) that I acquire through this
exercise of the options in violation of Applicable Law, as that term is defined
in the option agreement, including without limitation, the United States
Securities Act of 1933, as amended (the “US Securities Act”).
I understand and acknowledge that (i) the shares that I acquire through this
exercise of the options may not be transferred, sold or otherwise disposed of in
the absence of (x) an effective registration statement, or (y) an exemption from
registration under the US Securities Act and an opinion of counsel satisfactory
to Unilife Corporation to the effect that registration under the US Securities
Act is not required; and (ii) no hedging transactions involving such shares may
be conducted unless in compliance with the US Securities Act.

 

10



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement
Election for CHESS Depositary Interests (CDIs) or common stock in Unilife
Corporation
While Unilife Corporation remains listed on ASX and NASDAQ, you will be entitled
to elect whether to receive the Unilife Corporation shares which will be issued
on exercise of the above options in the form of common stock or CDIs (each
representing one-sixth of a share of common stock).
Please tick one of the boxes below to elect to receive your Unilife Corporation
shares in the form of CDIs (tradable on ASX) or shares of common stock
(tradeable on NASDAQ):

o   CDIs, each representing one-sixth of a share of common stock (only tradeable
on ASX).   o   Common Stock (only tradeable on NASDAQ).

If you do not tick one of the boxes above, the shares which will be issued to
you on exercise of the above options will be issued in the form of Unilife
Corporation CDIs, each representing one-sixth of a share of common stock, which
will only be tradeable on ASX.
The certificate for these options, along with a cheque made payable in
Australian dollars to “Unilife Corporation” for the amount set out above (being
the total of the exercise price payable on the exercise of these options), is
enclosed.

         
[Individual]
       
 
       
Signed by
       
in the presence of:
       
 
       
 
 
 
Optionholder    
 
       
 
Witness
       
 
       
 
Name of Witness (print)
       

 

11



--------------------------------------------------------------------------------



 



Unilife Corporation Option Agreement

         
[Company]
       
 
       
Executed by [insert name of company] acting by the following persons:
       
 
       
 
Signature of director
 
 
Signature of director/company secretary    
 
       
 
Name of director (print)
 
 
Name of director/company secretary (print)    

 

12